Hopkins, J.,
dissents and votes to affirm the order, with the following memorandum: Since the defendants moved to dismiss the amended complaint, we must accept its allegations as true. The amended complaint alleges that the decedent, the husband of the plaintiff, administratrix of his estate, directed the defendants to purchase real property and furnished a sum of money toward the purchase; that the defendants took title to the property in their own name on October 19, 1971; and that thereafter defendants refused to convey an interest in the real property to the decedent upon his demands. The decedent died oil August 2, 1975. This action was commenced on February 28, 1976. These allegations denote a claim of a constructive trust. As the purchase of the property by the defendants, according to the claim, was made in accordance with the instructions of the decedent, the cause of action, for the purpose of the Statute of Limitations, accrued when the defendants repudiated the trust by refusing to convey the interest in the property to the decedent. The amended complaint does not state the dates of the decedent’s demands or the defendants’ refusals; it is thus a matter for proof at the trial to establish the dates of these events, which obviously must have occurred between the time of the purchase and the time of decedent’s death—that is, within the period between October 19, 1971 and August 2, 1975. It is the rule that an accrual of a cause of action for the enforcement of a constructive trust begins when the trust is repudiated by the trustee (Woolley v Stewart, 222 NY 347, 354; Savage v Savage, 63 AD2d 808; Pagano v Pagano, 207 Misc *881474, affd 2 AD2d 756). Scheuer v Scheuer (308 NY 447) is consistent with that rule, since there the defendant took title to the property in his name alone—a breach of his agreement to take title in the name of both the plaintiff and himself. Moreover, the defendant almost immediately revealed his perfidy to the plaintiff and soothed her objections by saying that she must trust him. The focus of Scheuer was accordingly directed to the question whether his assuagements served to estop him from raising the Statute of Limitations as a defense. Here, however, the amended complaint facially alleges a breach of trust occurring not when the defendants purchased the property faithful to the decedent’s directions, but rather when the defendants refused to honor their commitment to convey the decedent’s interest to him. The proof at the trial must determine the actual facts, and the motion to dismiss because of untimeliness should now be denied. I would therefore affirm.